Title: Thomas Herttell to James Madison, 13 October 1829
From: Herttell, Thomas
To: Madison, James


                        
                            
                                Respected Sir—
                            
                            
                                
                                    New York
                                
                                Octr: 13th: 1829—
                            
                        
                          
                        I have taken the liberty to transmit to you by mail, a copy of a pamphlet entitled "The
                                Demurrer, which you will please to accept with the respectful compliments of the Author. It was not until after
                            this pamphlet was published that I had the pleasure of reading "The memorial and remonstrance on the religious rights of
                            man, drawn up by yourself and addressed to the General Assembly of the State of Virginia in 1784-5. The contents of that
                            admirable paper lead me to hope that the Demurrer will meet a favorable reception.
                        Permit me to remark that you have now a fair opportunity to enforce the doctrine and protect the rights so
                            boldly asserted—so clearly illustrated and so ably defended in the memorable paper above alluded to. Such an occasion
                            will probably never again occur during your life: and it is earnestly to be hoped that the Convention now in session in
                            your State, will place the religious rights of the people beyond the reach of civil power and ecclesiastical influence. By
                            procuring provision to that effect to be made in the Constitution to be adopted by the Convention, you will add another
                            to the many and important services you have rendered to your Country and to mankind. And in my humble opinion, no service
                            can be rendered by man to his fellow men, which would more certainly elicit the gratitude of his species or more
                            deservedly attach imperishable honor to its authors, than that of placing between political and ecclesiastical powers such
                            insurmountable barriers, as to leave all the departments of civil government, without the shadow of plausible pretext, to
                            interfere in any way with the religious rights or opinions of mankind—I have the honor to be with much & due
                            respect Sir—your’s &ca
                        
                        
                            
                                Thos: Herttell—
                            
                        
                    